Citation Nr: 0505079	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  99-06 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for acute or subacute 
peripheral neuropathy, claimed as a result of exposure to 
herbicide agents used in Vietnam.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.  

Procedural history

The veteran's original claim of entitlement to service 
connection for acute or subacute peripheral neuropathy was 
denied by the Board in an April 1998 decision.  That claim, 
which had a somewhat complex procedural history, was finally 
put to rest in an April 2002 Board decision which denied the 
veteran's motion to revise the April 1998 Board decision on 
the basis of clear and unmistakable error    

Meanwhile, the veteran filed a claim to reopen his claim for 
entitlement to service connection for acute or subacute 
peripheral neuropathy in October 1998.  The claim was denied 
by the RO in a January 1999 rating decision, which the 
veteran appealed to the Board.  In October 2003, the claim 
was reopened by the Board, which found that the veteran had 
submitted new and material evidence.  The Board remanded the 
claim for compliance with certain requirements of the 
Veterans Claims Assistance Act of 2000 (the VCAA) and to give 
the veteran a VA examination and the opportunity to identify 
additional evidence.  The case has been returned to the 
Board.  

Matters not on appeal

In a February 2004 letter to a congressman who had inquired 
as to the status of the veteran's case, the RO stated that 
the veteran had service connection claims pending for type II 
diabetes mellitus, vertigo and high blood pressure, but a 
decision on those claims could not be made because the Board 
had the veteran's claims folder.  These matters are not ripe 
for appellate review.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
adjudicated by the RO].  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
In this case, another remand is necessary to ensure proper 
compliance with the Board's October 2003 remand instructions.

VA examination

In October 2003, the Board noted that the veteran had 
submitted two diagnoses of a current disability since the 
prior April 1998 Board denial.  The first was a diagnosis of 
mild peripheral neuropathy in a VA hospital report dated in 
January 1999.  The second was a VA outpatient treatment 
report which diagnosed the veteran with severe peripheral 
neuropathy.  A private medical examination report dated in 
February 1997 noted that although the examiner could not find 
any clear-cut evidence of progressive neuropathy, the veteran 
"may have suffered some toxicity from the herbicide used in 
Vietnam and may indeed have had some peripheral 
neurotoxicity."  

The Board remanded the claim for a VA examination to 
"determine the nature and etiology of [the veteran's] 
claimed peripheral neuropathy."  The examiner was 
specifically asked to "provide an opinion as to etiology for 
any diagnosed peripheral neuropathy condition found on 
examination.  In particular, the examiner should offer an 
opinion as to whether it is as least as likely as not that 
such disorder is related to the veteran's military service, 
to include exposure to herbicides during service."

The veteran presented for a VA examination in October 2004.  
After a medical history and examination focusing on the 
veteran's obesity (he reportedly weighed in excess of 400 
pounds) and other medical problems which appear to be 
unrelated to the present appeal, the examiner stated "the 
patient might have the sensorial neuropathy."  The examiner 
then went on to say: "the examination showed no focal motor 
deficits and the deep tendon reflexes were normal 
symmetrically on both sides."  The examiner made the 
following incomprehensible etiological opinion: "if indeed 
he has had the problems of the sensorial neuropathy since 
1970 or 1969, it is more than thirty-five years.  He is still 
okay." 

The existence, nature and etiology of the claimed peripheral 
neuropathy thus remain unclear. The Board finds that a new VA 
examination is necessary in order to fully comply with the 
October 2003 remand instructions.  See Stegall, supra.

Issuance of supplemental statement of the case

In the above-mentioned October 2003 remand, the Board 
requested that the Veterans Benefits Administration (VBA) 
readjudicate the issue on appeal after the veteran was given 
proper VCAA notice, afforded a VA examination and given an 
opportunity to submit additional evidence.  A VCAA letter was 
sent to the veteran in May 2004.  In June 2004, the veteran 
identified treatment from VA facilities, which VBA requested 
and obtained.  As noted above, the veteran presented for a VA 
examination in October 2004.  However, VBA failed to review 
this additional evidence and readjudicate the claim, as was 
specifically required in the Board's October 2003 remand 
instructions.

The Board additionally observes that the veteran's accredited 
representative, in a January 2005 brief, astutely pointed out 
the inadequacy of the recent VA examination, as well as the 
lack of readjudication by the RO.  The representative, on the 
veteran's behalf, has requested a remand for the purpose of 
rectifying these deficiencies.  The Board agrees.

Accordingly, this case is REMANDED to VBA for the following 
actions:

1.  VBA should request that the 
veteran identify any relevant recent 
medical examination and treatment 
records in regards to his service 
connection claim for acute or subacute 
peripheral neuropathy.  VBA should 
take appropriate steps to secure any 
medical treatment records so 
identified and associate them with the 
veteran's VA claims folder, to include 
any updated treatment records from the 
VA medical centers in Fayetteville, 
Arkansas and Little Rock, Arkansas.

2.  Upon completion of the above 
development, the veteran should be 
afforded another VA examination with 
an appropriate specialist (other than 
the specialist from the October 2004 
examination) in order to determine the 
nature and etiology of his claimed 
peripheral neuropathy.  The claims 
folder should be provided to the 
examiner for review.  The examiner 
should be asked to provide a diagnosis 
for any neurological disorder 
identified on examination.  The 
examiner should also be asked to 
review the veteran's medical history 
and to provide an opinion as to 
etiology for any diagnosed peripheral 
neuropathy condition found on 
examination.  In particular, the 
examiner should offer an opinion as to 
whether it is at least as likely as 
not that such disorder is related to 
the veteran's military service, to 
include exposure to herbicides during 
service.

3.  Thereafter, VBA must readjudicate 
the issue on appeal, with 
consideration of all additional 
evidence and argument received since 
issuance of the October 2002 
supplemental statement of the case.  
The claim must be readjudicated on the 
merits since it has been reopened on 
the basis of new and material 
evidence.  If the benefits sought on 
appeal remain denied, the veteran and 
his representative should be furnished 
a supplemental statement of the case 
and provided appropriate opportunity 
to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




